Citation Nr: 0703279	
Decision Date: 02/02/07    Archive Date: 02/14/07	

DOCKET NO.  05-04 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
compensation benefits paid for a dependent spouse between 
November 1, 1987, and October 1, 1991, to include whether the 
debt was properly created.  



REPRESENTATION

Appellant represented by:	Louis M. DiDonato, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from April 1966 to April 1967.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada, that denied the benefit sought on appeal.  


FINDINGS OF FACT

1.  The veteran was paid additional compensation benefits for 
his dependent wife "N.", between November 1987 and 
October 1991.  

2.  The veteran and his spouse, "N.", were divorced in 
October 1987.  

3.  The VA received notification of the veteran's divorce 
from "N." in October 1991.


CONCLUSION OF LAW

The requirements for the creation of an overpayment of 
compensation benefits paid for a dependent spouse between 
November 1, 1987, and October 1, 1991, have been met.  
38 U.S.C.A. §§ 5107, 5110, 5111, 51112 (West 2002); 38 C.F.R. 
§§ 3.102, 3.204, 3.260, 3.400, 3.401, 3.500, 3.501 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to insure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  In this regard, the Board observes 
that the record does not reflect that the veteran was 
provided notices contemplated by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  However, the Board finds that such 
notice is not required in this case.  

In this case, the Board finds that it is the law, and not the 
evidence that is dispositive.  In such situations, the VA 
General Counsel and the United States Court of Appeals for 
Veterans Claims (Court) have held that the VA is not required 
to provide notice of the information and evidence necessary 
to substantiate a claim or required to develop the evidence 
to substantiate a claim where the claim cannot be 
substantiated because there is no legal basis for the claim, 
or because the undisputed facts render the claimant 
ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 
(June 23, 2004); Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005).  The Court has explained that where law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the notice and assistance obligations enacted by 
the Veterans Claims Assistance Act of 2000 can have no effect 
on the appeal.  Manning v. Principi, 16 Vet. App. 534 (2002); 
Smith v. Gober, 14 Vet. App. 227; Dela Cruz v. Principi, 
15 Vet. App. 143 (2002).  Lastly, the Court has held that the 
notice and duty to assist provisions do not apply to claims 
involving waiver of recovery of overpayments.  See Barger v. 
Principi, 16 Vet. App. 132, 138 (2002).  

Notwithstanding the above, the record indicates that the 
veteran is aware of evidence necessary to prevail upon this 
matter.  The veteran is represented by an attorney and 
counsel has demonstrated his awareness of the evidence 
necessary to establish the veteran's entitlement to the 
benefit sought, specifically, evidence regarding the date of 
the veteran's prior divorce and remarriage, as well as 
evidence of when that information was communicated to the VA.  
Therefore, under the facts and circumstances of this case, 
the Board finds that the VA's duty to notify has effectively 
been satisfied.  

The RO also provided assistance to the veteran as required by 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated 
under the facts and circumstances of this case.  The basic 
facts are straightforward matters involving the date of the 
veteran's divorce from his former spouse, the date of his 
remarriage and the date that information was communicated to 
the RO.  The RO requested such information from the veteran 
in letters to the veteran dated in May and July 2004.  That 
information and evidence has been obtained and there is 
essentially no additional evidence that needs to be obtained 
in order to fairly decide the veteran's appeal.  Further, the 
veteran and his attorney have not made the RO or the Board 
aware of any additional evidence that needs to be obtained in 
order to fairly decide this appeal, and have not argued that 
any error or deficiency in the accomplishment of the duty to 
notify and duty to assist has prejudiced him in the 
adjudication of his claim.  

The basic facts in this case are not in dispute.  Prior to 
February 2004, the veteran was noted by VA to be married to a 
wife, identified here as "N."  In February 2004, the 
veteran submitted to the RO a VA Form 21-0538 (Status of 
Dependents Questionnaire) in which he indicated he was 
married to "V." and that the date of marriage was in 
June 1989.  

In a May 2004 response to the veteran, the RO advised the 
veteran that its records indicated that he was being paid for 
a dependent spouse named "N.", who he married in July 1976.  
The RO informed the veteran that because he had not indicated 
the date his marriage to "N." was terminated, a reduction 
in his compensation benefits was proposed.  The veteran was 
requested to submit additional information.  

The veteran responded by returning a VA Form 21-686(c) 
(Declaration of Status of Dependents) in July 2004, in which 
he indicated that he had divorced "N." in October 1987 and 
married "V." in July [sic] 1989.  The RO then removed "N." 
as a dependent spouse for the period of time between 
November 1, 1987, and October 1, 1991, creating the current 
overpayment of compensation benefits.  

The RO also found in an administrative decision dated in 
July 2004 that payment of additional compensation for a 
dependent spouse between October 1, 1991 until July 1, 2004 
constituted an administrative error for which the veteran was 
not liable.  

In the veteran's Notice of Disagreement and in testimony 
presented before the BVA the veteran's indebtedness for the 
overpayment of additional compensation benefits between the 
time period of November 1987 and the date of the veteran's 
marriage to "V." in June 1989 was acknowledged and 
conceded.  It was argued, however, that the veteran should 
not be liable for any overpayment beyond the date of his 
marriage to "V." in June 1989.  

Reference was made to documents submitted by the veteran to 
the VA in which he noted his marriage to "V." as well as 
confusion in VA paperwork given the veteran's relocations in 
the time period in question.  Reference was also made to an 
identification card issued by the Department of Defense that 
was effective in June 1989, the date of the veteran's 
marriage to "V." as providing evidence of notice to the VA 
of the veteran's marriage, and presumably the requisite 
divorce to permit the marriage.

Under VA laws and regulations the effective date of a 
reduction in compensation paid for a dependent spouse based 
on a divorce shall be the last day of the month in which such 
divorce occurred.  38 U.S.C.A. § 5112(b)(2); 38 C.F.R. 
§ 3.500(d)(2).  Given the statutory and regulatory 
requirements it is clear that the overpayment of compensation 
benefits paid for a dependent spouse was properly created as 
of November 1, 1987.  It is not disputed, and the record 
clearly reflects that the veteran divorced "N." in 
October 1987, and therefore, he was not entitled to 
additional compensation for a dependent spouse as of 
November 1, 1987.  The veteran and his attorney acknowledge 
and concede as much.

While the veteran continued to be paid additional 
compensation for a dependent spouse to which he was not 
entitled after November 1, 1987, it was not until the veteran 
filed a Status of Dependents Questionnaire in February 2004 
that the RO became specifically aware of changes in the 
veteran's marital status.  As previously indicated, the 
payment of additional compensation benefits for a dependent 
spouse from October 1, 1991 onward is not at issue.  Rather, 
it is only the time period between June 1989, (the date of 
the veteran's remarriage to "V.") and October 1, 1991, that 
is at issue to the veteran given his acknowledgement that he 
is liable for the part of the overpayment, with the veteran 
contending that he should not be liable for an overpayment of 
compensation benefits after June 1989, the date of his 
remarriage.  

However, the Board finds that the earliest date the veteran 
provided notice to the VA of his "divorce" and "remarriage" 
was contained in a solicitation of Social Security numbers 
from the RO to the veteran that was received on October 25, 
1991.  In that document, the veteran reported that he was 
married to "V." and provided her Social Security number.  
However, in a VA Form 21-526, from the veteran received in 
March 1992, he reported that he was currently married to 
"N." and made no mention of his marriage to "V.", although 
he did provide "V."'s  Social Security number as the 
spouse's number.  

While these two documents clearly created some confusion as 
to the veteran's marriage status, the RO concluded that the 
October 1991 document was sufficient to put the VA on notice 
as to his divorce from "N." and remarriage to "V.".  

Therefore, the Board finds that the overpayment of 
compensation benefits paid to the veteran for the period of 
time between November 1, 1987, and October 1, 1991, was 
properly created, since the record contains absolutely no 
indication from the veteran of any change in his marital 
status until the RO received information from the veteran in 
October 1991.  

The Board has considered the veteran's contentions regarding 
the change of his address in the time frame in question, and 
notes a request to the veteran's bank in September 1991 for a 
current address, since correspondence addressed to the 
veteran had been returned from the U.S. Postal Service due to 
a lack of a current forwarding address.  Nevertheless, it is 
the veteran's responsibility to keep the VA apprised of his 
whereabouts and information pertaining to his compensation 
award, including the status of his dependents.  In this 
regard, a July 1977 statement from the veteran pertaining to 
his earlier establishment of dependents for compensation 
purposes clearly evidenced his understanding of the need to 
submit changes and documentation regarding his dependent 
status.  

With respect to the suggestion that the VA was put on notice 
of the veteran's marriage to "V." as a result of 
information provided to the Department of Defense to obtain a 
uniformed services identification card, this contention is 
without merit.  While that identification card was effective 
in June 1989, it was not issued until June 2001.  
Consequently, even were the VA charged with notice of 
information provided to the Department of Defense, the date 
of such notice would have been in June 2001, not the 
effective date of the card in June 1989.  

Lastly, while the veteran and his attorney appear to make 
equity arguments regarding the fact that the veteran should 
not be liable for an overpayment between the period of time 
between his marriage to "V." in June 1989 and October 1991, 
such arguments are more properly addressed in a claim and 
decision for a waiver of recovery of an overpayment of those 
compensation benefits, not in resolving an appeal as to 
whether the overpayment was properly created.  

This decision only addresses whether the overpayment of 
compensation benefits paid for a dependent spouse between 
November 1, 1987, and October 1, 1991, was properly created.  
Since, as explained above, the record reflects that the 
veteran divorced "N." in October 1987, and the VA did not 
receive any notice of the veteran's divorce from "N." until 
October 1991, the overpayment was properly created.


ORDER

An overpayment of compensation benefits paid for a dependent 
spouse between November 1, 1987, and October 1, 1991, was 
properly created.  




REMAND

Having decided that the overpayment in question was properly 
created, the RO should consider whether a waiver of recovery 
of an overpayment of compensation benefits is warranted.  In 
this regard, the veteran was notified of his indebtedness in 
a July 2004 letter, and the August 2004 statement from the 
veteran's attorney which served as a Notice of Disagreement 
to the question of whether the debt was properly created can 
also be construed as a request for a waiver of the 
overpayment.  The RO has not adjudicated this matter and that 
is the next step in the veteran's claim.

Therefore, this case is being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on his part is 
required.  Accordingly, this case is REMANDED for the 
following action:

1.  The RO should provide notice to the 
veteran contemplated by 38 U.S.C.A. 
§ 5103(a) in connection with his claim 
for a waiver of recovery of an 
overpayment of compensation benefits paid 
for a dependent spouse between 
November 1, 1987, and October 1, 1991.

2.  The RO should provide and request the 
veteran complete and return a VA 
Form 20-5655 (Financial Status Report).  

3.  The RO should adjudicate the 
veteran's claim for waiver of recovery of 
an overpayment of compensation benefits 
paid for a dependent spouse between 
November 1, 1987, and October 1, 1991.  
The veteran should be notified of the 
decision and of his appellate rights.  If 
the decision is adverse, the veteran is 
advised that his appellate provide for a 
review by the Board with the filing of a 
Notice of Disagreement and a Substantive 
Appeal after the issuance of a Statement 
of the Case.

The purpose of this REMAND is to obtain additional 
adjudication, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.  



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


